Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-14-2004

Kline v. Security Guards Inc
Precedential or Non-Precedential: Precedential

Docket No. 03-3404




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Kline v. Security Guards Inc" (2004). 2004 Decisions. Paper 169.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/169


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      IN THE UNITED STATES COURT
                               OF APPEALS
                          FOR THE THIRD CIRCUIT


                        NOS. 03-3404, 03-3610, 03-3620


DAULPH KLINE; TERRY KLINE, individually, and On Behalf of All Others Similarly
Situated; DAVID J. BIGG; JOSEPH T. COULSON; ROBERT L. LASH; JOHN M.
SPEARS, JR., WILLIAM ALLEN; JAMES ALLEN; JOHN ALSVAN; EDWARD
ANDERSON; KENNETH ARTERS, JR.; TONY AZZARELLO; TERRY BACHERT;
GLENN BALTHASER; THOMAS BARTASHUS; FRANCIS BEIERSCHMITT;
GERALD BENDER; JOE BICKELM AN; BRETT BILLINGS; JOSEPH BISCANTI;
VERNON BLOOM, JR.; MICHAEL BODOLUS; CHRISTOPHER BORN; PATRICIA
BORRELL; JEFFREY BOSTON; DAVID M. BRAMLEY; THOMAS BRENEMAN;
WILLIAM BROWN; JOHN BUGERA; ANTHONY BUONO; ANTHONY
CALCAGNO, JR.; JOSEPH CARDELL; RICHARD CARL; WILLIAM CARPENTER;
ALAN CLOUSER; FRANK CRAMMER, JR.; ALFRED CRAMMER, JR.; TERRY
CROSSELY; ROBERT CRUPI; ANDREW CUCCARO, JR.; LEE DALTON; MINH
DAO; ROBERT DAVIDSON; BRENT DAVIS; TIMOTHY DEBECK; MARGARET
DECKER; MARK DETTERLINE; KENNETH DEWALD; THOMAS DIETRICH;
JOHN DILALLO; BRIAN DOERRMAN; KENNETH ECKERT; BERNARD EHRETS;
ANTONIO ESPINOSA; JOSEPH ESSICK; GARY ETTEL; BART FAUST; STEPHEN
FAUST; EDWARD FELEGI; BRUCE FISHBURN; WILLIAM FISHER; GERALD
FOGARTY; RAYMOND FOLK, JR.; MICHAEL FREY; RICHARD FRITZ, JR., DERK
FRONHEISER; CASEY GANSTER; JOHN GASPERETTI; JAMES GASPERETTI;
SANDRA GAWNE; DENNIS GAY; DONALD GEDDIO; GEORGE GEIGER;
RONALD GOREY; CARL GRAEFF; RITCHIE GRETH; PERRY GRIESEMER; GILL
GROVE; JOE GUIDO; JEFFREY HANNAHOE; DOUGLAS HARRIS; RICHARD
HARRIS; JAY HARTMAN; JOHN HEFT; RODERICK HELLER; GLENN HELMAN;
RICH HERB; JAMES HESS; ROSE MARIE HESSLER; PATRICK HOLLYWOOD;
THOMAS HOLT; JOHN HORNBERGER; MICHAEL HUBIAK; KEVIN IMPINK;
GARY JAMES; CHRIS JONES; EDWIN JONES; MARVIN KACHEL; JOHN KAHN,
JR.; WALTER KATCHUR; HARRY KAUFFMAN; ALLAN KEHL; MARK KERBER;
LARRY KLINE; WILLIAM KOCUR; MARK KRAMM ES; ALBERT KUKLIS; GARY
LECHNER; TERRY LEESE; BYRON LEIBY; GRANT LEONTI; TODD LESHER;
JOHN LISA; ROBERT LONG; WALTER LOOSE; EDWARD LUBAS; DAVID
LUCARELLI; RAYMOND LUTZ, III; GARY MADARA; JAMES MARKUS; KARL
MATTERN; JEFFREY MAULICK; JESSE MAY; EUGENE MCCLURE; RICHARD
MERSINGER; LAWRENCE MICCICKE, JR.; WALTER MILLER; RICHARD
MILLER; THOMAS MOYER; RICHARD MULHOLLAND; MICHAEL MULLIGAN;
THOMAS MULUTZIE; R. MUNDELL; JOHN MURRAY; CHRISTOPHER
NEITHAMER; RAYMOND NEUHEIMER; DAWN NIEDZIELSKI; VITO NINFO;
RAY OVERTON, JR.; GEORGE PALM, JR.; HOWARD PALMER; DONALD PAPP;
CRAIG PAWLING; DAVID PHILLIPS; WILLIAM PIANO; TIM PONATOSKI;
RONALD PORRINO; RORY QUINTER; TERRY RAEZER; DANIEL REEVES;
KEITH REICHART; SHIRLEY REICHART; JEFFREY REIFSNYDER; DENNIS
REMP; LOUIS REYES; FLOYD RHODES, IV; LOUIS RODINO; JEFFREY
ROTHERMEL; GEORGE SALTZM AN, 3RD; RANDY SANDERS; SAMUEL
SCHAEFER; MICHAEL SCHAEFFER; TERRY SCHAEFFER, SR.; JOHN SCHAICH;
RANDY SCHIES; LINDA SCHLEGEL; DARRELL SCHLEGEL, SR.; DALLAS
SCHLIECHER; THOMAS SCHWARTZ; ANTHONY SEDOTI; EUGENE SEDOTI;
JAMES SELTZER; TIMOTHY SHERMAN; GENE SHIMP; GEORGE SHIREY, JR.;
CHRISTOPHER SHOEMAKER; GEORGE SHUPP; PAUL SILK; JOSEPH SPICA;
RICHARD STICHTER; CURTIS STIELY; DOUGLAS STROHL; THEODORE
SULLIVAN; NORM AN SUNDAY; JOSEPH TOKONITZ; FREDERICK TRATE, JR.;
WALTERS VACULA; RICHARD VALENTINE; BARRY WALTERS; DAVID
WALTERS; BRIAN WALTERS; RICHARD WAWRZYNIAK, JR.; LARRY WEBBER;
KENNETH WEIDENHEIMER; KENNETH WEIKEL; VICTOR WELLER, JR.;
CALVIN WILLIAMS; LAWRENCE WILLIAMS, JR.; ROBERT WILLIAMSON;
RICHARD WOLF; MARC WOLFE; MIKE XAVIOS; TERRY ZERBE; JOHN ZIATS;
STEVE ARTHUR; WILLLIAM BANGS; WILLIAM BARNHART; THOMAS
BARRETT; RAYMOND BARTON; MARLIN BASHORE; BRIAN BATES; PETER
BECKER; RON BESSIL, JR.; HELEN BILLMAN; JAY BLANKENBILLER;
BRADFORD BOLL; ROBERT BORD; PAUL BOYER; GREGORY BOYER; SAM
BROBST; ROBERT CHILA, SR.; LEWIS COLLINS; BRIAN CONRAD; FERRELL
COOPER; GARY COOPER; ROBERT COULTER; MICHAEL DAVIDSON; DAVID
DEANGELO; PAUL DELBO, SR.; RICHARD DIEHL; LARRY DURHAM; GLENN
FISHER; EVAN FOURNRIS; ANTHONY GATTO, JR.; STEPHEN GERAS; ALFRED
GIACOM INI; GEORGE GRENUS; LAFAYETTE HAYES; JOHN HECKMAN, SR.;
RANDY HERTZOG; DENNIS HILL; JOHN HORNING; SHAWN INGRAM;
STANLEY JOHNSON; RUSSELL KLINE; LESTER KLOCK; RICHARD
KOHARCHECK; KEITH KRAMM ES; ROBIN KRICK; STEVEN KRUSZEW SKI;
RAYMOND KUBACKI, JR.; S. KEITH KULP; PATRICIA LAYTON; THOMAS
LECHNER; THEODORE LEWIS; JOSEPH LISA; ROSALIE LONG; JOSEPH
MARONE; GEORGE MATALAVAGE; JAM ES MAY; JACK MCNERNY, JR.;
WILLIAM MERRIWEATHER; H. DAVID MILLER; JANE MILLER; WILLIAM
MOLINA; ANDREW MOORE; GARY MOYER; SCOTT NEITHAMER; GLENN
NEWCOMB; MAURIO PETA; GERARD PETERKA; RANDALL PHILLIPS;

                               2
RICHARD PHILLIPS; WILLIAM PICKUP, JR.; MIKE PINKASAVAGE; RONALD
PRESSLEY; JEFFREY PRINCE; DON QUIRE; STEVEN REICHART; WINFRED
ROMAN; KEVIN RORKE; BARRY SCHAEFFER; DONALD SCHIEN; TODD
SWARTZ; GENE SEDOTI; WILLIAM SHUPP, III; ANNETTE SICENAVAGE;
JAMES SIMMONS; BARRY SNYDER; ROBERT SNYDER, JR., D. STUBBLEBINE;
ANGELO TADDEO; STEPHEN THOMPSON; TERRY TRAYER; JOHN WALCHAK,
JR.; ROBERT WALLACE; ARLAN WEAVER; TERRY WENZ; RON WESSNER;
WADE WESSNER; RICHARD WOLF; ROBERT YENSER; CHARLES ZAMBIASI;
GREGORY D. ARTERS; AARON C. AUGHTRY; KENNETH BAIR; GLENN D.
BEARSTIER; DALE A. BENDER; M ARIO BISBANO; HARRY E. BOWERS, JR.;
JIMMIE CALDW ELL; JOSEPH T. COULSTON, JR.; HOWARD C. CRAW FORD, JR.;
KURT D. DAHMS; GREGORY L. DUFFIN; PATRICK J. DUGGAN; ROY M.
FLOWERS; LEROY G. FREY; MICHAEL J. GALAVAGE; NATHAN A. GARBER;
DERRICK L. GRAVES; ARNEL C. GRETH; MICHAEL R. HANSFORD; STEVEN J.
HAUGER; DENIS J. HEYDT; JOHN J. HOMKA, JR.; MARC HUNTZINGER;
THOM AS C. ISETT; CHRISTOPHER W. JONES; ROBERT C. JONES; Individually
and in his capacity as Pottstown Borough Manager; TIMOTHY O. KAHL; DIANE
LEFFLER; GERALD E. LUTZ; WILLIAM M. MCANDREW; SCOTT R. MELL;
JEFFREY S. NOLL; GEORGE R. O'NEILL; RICKY C. OSWALD; KENNETH A.
PLANER; WILLIAM H. RAVERT; SALVATORE L. RIZZO; GREGORY C.
SANCINELLA; RICHARD D. TOLLAND; KENNETH W ARFIELD; GARY L.
WEISS; LARRY L. WOLFE; JOSEPH E. YAKAITIS; FRANCIS M. ZELLER; JOHN
CONTSICOS; HAROLD J. FASIG; CHARLES E. FELTY, JR.; DALE FOX; CARL
FURILLO; MICHAEL GROSS; TOM HOLLAND; MARK K. OUDINOT; JEFFREY G.
RACZKA, SR.; GERALD B. RHOADS; ANTHONY W. ROTKISKE, JR.; RICHARD J.
SEISLER, II; JOSEPH F. SHOUMLISKY,

Appellants in No. 03-3404
Cross Appellees in Nos. 03-3610
and 03-3620

              v.

SECURITY GUARDS, INC.
Appellant in No. 03-3610
Cross Appellee in No. 03-3404;

DANA CORPORATION
Appellant in No. 03-3620
Cross Appellee in No. 03-3404

                                   3
                           On Appeal From the United States
                                      District Court
                        For the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 00-cv-00566)
                    District Judge: Hon. Franklin S. VanAntwerpen
                     Magistrate Judge: Hon. Linda K. Caracappa


                                  Argued June 29, 2004

                  BEFORE: AMBRO, ALDISERT and STAPLETON,
                              Circuit Judges

                            (Opinion Filed: October 6, 2004)

                            ORDER AMENDING OPINION

      It is now ORDERED that the precedential Opinion in the above matter filed on
October 6, 2004, be amended as follows:

       Page 21, bottom left column: “New Jersey’s” should be replaced with
“Pennsylvania’s” so that the paragraph reads in part, “Section 16 of Pennsylvania’s
Detective Act . . . .”

                                         By the Court

                                          /s/ Walter K. Stapleton
                                         United States Circuit Judge
DATED: October 14, 2004




                                            4